Filed 6/6/14 Olson v. Price CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


CHARLES OLSON,                                                         B242155

         Plaintiff and Appellant,                                      (Los Angeles County
                                                                       Super. Ct. No. NC054048)
         v.

MARY PRICE,

         Defendant and Respondent.




         APPEAL from judgment of the Superior Court of Los Angeles County,
Ross M. Klein, Judge. Reversed.



         Zelner & Karpel and Barry S. Zelner for Plaintiff and Appellant.



         Ford, Walker, Haggerty & Behar, John K. Paulson and Daniel C. Heaton for
Defendant and Respondent.

                                            _____________________
                                     INTRODUCTION
       Plaintiff Charles Olson sued defendant Mary Price for personal injuries allegedly
arising from a motor vehicle accident. Defendant admitted she was negligent, but denied
the low-speed accident caused any harm to plaintiff. The jury returned a special verdict
in favor of defendant, finding her negligence was not a substantial factor in causing
plaintiff’s injuries. On appeal, plaintiff contends he is entitled to a new trial because the
court abused its discretion in allowing defendant’s medical expert to testify to opinions
that were not disclosed before trial. We agree.
       The purpose of expert discovery is to give fair notice of what an expert will say at
trial. At his deposition, defendant’s expert affirmed that he had stated all opinions he
intended to give at trial, and agreed to notify plaintiff, prior to trial, if he formed any
other opinions. Despite these assurances, on the last day of trial, defendant’s expert
testified to a new opinion—formed 10 days earlier—that had not been disclosed to
plaintiff. The trial court allowed the expert’s testimony over plaintiff’s vigorous
objections. This error resulted in a miscarriage of justice. Accordingly, we will reverse
the judgment and remand the case for a new trial.
                    FACTS1 AND PROCEDURAL BACKGROUND
       1.     The Accident
       Plaintiff, now age 46, has played the piano since he was eight years old. At the
time of the subject automobile accident, plaintiff worked three nights a week as a
keyboardist at various hotels and night clubs in Las Vegas. During the other part of the
week, plaintiff worked as a piano instructor in Los Angeles. He regularly commuted
between the two cities.

1
       Because we consider the weight of the evidence in determining whether the trial
court’s error was prejudicial, we state the facts without deference to the jury’s special
verdict finding. (See, e.g., Herbert v. Lankershim (1937) 9 Cal.2d 409, 463-480;
Downing v. Barrett Mobile Home Transport, Inc. (1974) 38 Cal.App.3d 519, 525; see
also People v. Pizarro (2013) 216 Cal.App.4th 658, 688 [“appellate courts are called
upon to consider the weight of the evidence in applying harmless error analysis to
ordinary trial error scenarios”].)


                                               2
       The accident occurred on February 27, 2008, at an intersection in Long Beach,
California. Plaintiff was stopped at a red light, tightly gripping the steering wheel, when
he felt a sudden impact that caused his left hand to snap off the steering wheel, twisting
his left wrist. After exiting the vehicle, plaintiff discovered his car had been hit on the
rear driver side by defendant’s vehicle. The impact caused the rear end of plaintiff’s
vehicle to rotate toward the passenger side.
       Plaintiff claimed his left wrist felt broken after the accident, but he did not discuss
his injuries with anyone at the scene. He did not receive paramedic treatment, and he
drove his vehicle from the scene of the accident back to Las Vegas. During the drive,
plaintiff discovered the vehicle’s wheels had been knocked out of alignment. The total
cost to repair the damage exceeded $4,000.
       Upon returning to Las Vegas, plaintiff met with his friend, Julio Herzer. Plaintiff
told Mr. Herzer about the accident and the pain in his wrist. Plaintiff also complained
about pain in his neck and back. Mr. Herzer testified that plaintiff’s left wrist was
slightly more swollen than the other, and plaintiff was unable to grip or swing a new set
of golf clubs that Mr. Herzer showed him that night.
       The following Monday, March 3, 2008 (five days after the accident), plaintiff saw
a doctor at the Las Vegas Pain Institute. During the doctor’s examination, plaintiff had
significant pain and difficulty rotating his left wrist. He was referred for X-rays that day.
The doctor also placed a brace on plaintiff’s wrist.
       Plaintiff claimed he was unable to do strenuous activities since the accident. Due
to the pain in his wrist, plaintiff testified he had performed only a handful of shows in Las
Vegas. Each time his wrist swelled up after twenty minutes playing the piano.
       2.     The Complaint and Plaintiff’s Wrist Surgery
       On January 26, 2010, plaintiff filed a single count complaint against defendant for
personal injuries allegedly caused by the February 27, 2008 accident.
       In January 2011, plaintiff saw an orthopedic surgeon, Dr. Jacob Tauber, about the
ongoing pain in his wrist, neck and back. Dr. Tauber ordered an MRI of plaintiff’s wrist
and referred plaintiff to a hand specialist, Dr. Edwin Ashley, for further examination.


                                               3
       Upon examination of the MRI, Dr. Ashley identified a tear of the triangular
fibrocartilage complex (TFCC) — a cartilage structure linking the forearm to the wrist
bones. Based on the MRI finding, Dr. Ashley recommended wrist surgery, which he
performed on January 20, 2012. The video arthroscopy used in performing the surgery
confirmed plaintiff’s left wrist had a torn TFCC.
       3.       Defendant’s Medical Expert’s Deposition Testimony
       On October 7, 2011, and January 30, 2012, plaintiff took the deposition of
defendant’s medical expert, Dr. Michael Weinstein, an orthopedic surgeon specializing in
neck and back rehabilitation surgery.2 The first session of Dr. Weinstein’s deposition
focused on his opinions concerning plaintiff’s alleged neck and back injuries. The
second deposition session, taken after Dr. Weinstein conducted a physical examination of
plaintiff, focused principally on Dr. Weinstein’s opinions concerning plaintiff’s alleged
wrist injury.
       Based on his examination of plaintiff’s wrist, Dr. Weinstein testified plaintiff
possibly had “a wrist sprain and some mild degenerative changes in his wrist,” but there
was nothing “objective for any acute or traumatic injury.” He also testified, contrary to
Dr. Ashley’s finding, that the MRI did not show “a complete tear” of the TFCC, but at
most indicated “some tendinitis and a partial tear.”
       At the time of his second deposition session, Dr. Weinstein had not yet reviewed
the arthroscopic video from Dr. Ashley’s surgery on plaintiff’s wrist. When asked to
assume the arthroscopy confirmed a TFCC tear, Dr. Weinstein opined that plaintiff’s
repetitive use of his hands while playing the piano “could cause some degenerative
changes and tearing of the [TFCC].” When asked if he had any other opinions

2
        Plaintiff filed an opposed motion to augment the appellate record with complete
transcripts of Dr. Weinstein’s deposition. In the interest of fully relating the facts
relevant to the claim of error, we grant the motion. (See Gallanis-Politis v. Medina
(2007) 152 Cal.App.4th 600, 608.) In any event, Dr. Weinstein admitted in his trial
testimony that the challenged opinion was not disclosed in his deposition or at any time
prior to trial, despite his promise to do so. Based on this testimony, we would reach the
same conclusion absent the augmented record.


                                             4
concerning plaintiff’s left wrist that had not been expressed, Dr. Weinstein said he did
not, but he would be willing to review the arthroscopic video. Dr. Weinstein was then
asked if he would advise plaintiff if any of his opinions changed before trial. Dr.
Weinstein affirmed he would advise plaintiff of any new or changed opinions through
defense counsel.
       4.     Plaintiff’s Experts’ Trial Testimony Concerning the Wrist Injury
       Because defendant admitted fault for the accident, the factual disputes at trial
principally focused on the severity of the vehicle impact and whether the accident caused
plaintiff’s alleged injuries. Plaintiff’s accident reconstruction expert opined defendant’s
speed was roughly eight to ten miles per hour when she backed into the rear driver side
panel of plaintiff’s vehicle. The defense accident reconstruction expert testified
defendant’s vehicle was traveling just over four miles per hour at the point of impact.
Both experts agreed the impact caused the rear end of plaintiff’s vehicle to rotate.
       With respect to plaintiff’s wrist injury, plaintiff’s biomechanical expert, Jai Singh,
opined the sudden turning of plaintiff’s steering wheel—caused by the vehicle’s rotation
upon impact—applied a pulling and twisting force to plaintiff’s wrist that was sufficient
to wrench his hand from the steering wheel. Mr. Singh testified the pulling and twisting
forces involved were both accepted mechanisms for causing a TFCC tear.
       Dr. Ashley, plaintiff’s wrist surgeon, agreed the twisting and traction forces that
threw plaintiff’s hand from the steering wheel were recognized mechanisms for causing a
TFCC tear. On direct examination, Dr. Ashley was asked to address Dr. Weinstein’s
deposition testimony concerning the cause of plaintiff’s wrist injury. Dr. Ashley
responded that repetitive use, such as piano playing, could not cause a TFCC tear. He
testified significant trauma is required, and the swelling plaintiff experienced after the
accident was an objective indication of such trauma.




                                              5
       Dr. Tauber, plaintiff’s orthopedic surgeon, also was asked to respond to
Dr. Weinstein’s deposition testimony. Like Dr. Ashley, Dr. Tauber rejected Dr.
Weinstein’s assertion that the tear could have been caused by repetitive use, and testified
that the reported “torqu[ing]” of plaintiff’s wrist as it came off the steering wheel was a
recognized mechanism for causing a TFCC tear. Dr. Tauber also opined that the tear was
not a preexisting condition because plaintiff had been able to play the piano without pain
before the accident, but had immediate swelling and pain after the accident.3
       5.     Defendant’s Experts’ Trial Testimony Concerning the Wrist Injury
       Defendant’s biomechanical expert, Dr. Judson Welcher, testified the jerking
motion that threw plaintiff’s hand from the steering wheel would not have caused the sort
of “rotation about the wrist” that commonly produces a TFCC tear. Dr. Welcher,
however, conceded that the accident had caused plaintiff’s car to rotate and that “twisting
and torquing can cause a wrist injury.”
       Defendant’s medical expert, Dr. Weinstein, was the last witness called by the
defense. Dr. Weinstein testified, over plaintiff’s objection, that he had reexamined the X-
rays taken after plaintiff’s initial visit to the Las Vegas Pain Institute and concluded the
X-rays showed a “mild vulvar angulation of the distal radius and ulna”— the two large
bones of the forearm—which indicated plaintiff had suffered a “prior fracture” of his
forearm. Dr. Weinstein went on to explain, again over plaintiff’s objection, that as the
fracture healed it caused a shortening of the radius and an elongation of the ulna, which is


3
       Defendant suggests that Dr. Tauber testified the TFCC tear was not caused by the
accident. This assertion is not consistent with the whole of Dr. Tauber’s trial testimony,
which includes numerous unambiguous statements that plaintiff’s wrist injury was caused
by the accident. Further, when the testimony cited by defendant is read in context, it is
apparent that Dr. Tauber understood his testimony to concern whether the tear had been
caused by a preexisting condition of plaintiff’s wrist, which was the subject of the
immediately preceding question. Tellingly, though much is made of this testimony in
defendant’s respondent brief, defense counsel made no mention of Dr. Tauber’s supposed
admission in his closing argument to the jury. Evidently, the defense also understood
during trial that Dr. Tauber had unequivocally linked plaintiff’s wrist injury to the
accident.


                                              6
“one of the main causes of degenerative [TFCC] tears.” When Dr. Weinstein elaborated
on the relationship between an elongated ulna and TFCC tear, plaintiff objected again
that the opinion had not been previously disclosed. The court overruled the objection and
admonished plaintiff’s counsel “not to argue in front of the jury.”
       On cross examination, Dr. Weinstein admitted his deposition testimony was
limited to the opinion that the tear had been caused by repetitive use, and that his new
opinion about the X-rays showing an angulation of the forearm bones had been formed
“within the last week or 10 days.” When asked to assume no prior fracture of plaintiff’s
forearm, Dr. Weinstein conceded that “with a normal wrist” there would be no cause for
the tear other than the accident.
       The defense rested with Dr. Weinstein’s testimony. Plaintiff did not present a
rebuttal case.
       6.        Closing Argument and Verdict
       In closing, the defense emphasized Dr. Weinstein’s testimony regarding the
purported forearm fracture. Defense counsel argued “the first X-ray that was ever taken
showed that these bones had an abnormality,” and challenged plaintiff’s credibility for
having “failed to divulge” the “preexisting condition.” Counsel revisited the charge later
in his argument, telling the jury “they want you to disregard the break in his arm. They
don’t want to acknowledge any preexisting condition for the wrist.”
       The jury found, by a nine-to-three majority, defendant’s negligence was not a
substantial factor in causing harm to plaintiff. The trial court denied plaintiff’s motion
for new trial, which challenged the admissibility of Dr. Weinstein’s opinion testimony.
This appeal followed.




                                              7
                                       DISCUSSION
       1.     Standard of Review
       Plaintiff contends the trial court committed reversible error in permitting
Dr. Weinstein to offer an opinion concerning the cause of plaintiff’s TFCC tear that was
not disclosed before trial.4
       “[W]e review the trial court’s ruling on the admissibility of expert testimony for
an abuse of discretion.” (Mateel Environmental Justice Foundation v. Edmund A. Gray
Co. (2003) 115 Cal.App.4th 8, 25.) Even if erroneous, an evidentiary ruling is not
reversible unless it has resulted in a miscarriage of justice. (Cal. Const., art. VI, § 13;
People v. Watson (1956) 46 Cal.2d 818, 836.) “[A] ‘miscarriage of justice’ should be
declared only when the court, ‘after an examination of the entire cause, including the
evidence,’ is of the ‘opinion’ that it is reasonably probable that a result more favorable to
the appealing party would have been reached in the absence of the error.” (People v.
Watson, at p. 836.)
       2.     Legal Framework
       Under Code of Civil Procedure5 section 2034.210, subdivision (a), any party may
demand the exchange of expert witness information. Upon such demand, section
2034.260 requires the responding party to disclose “the general substance of the
testimony that the expert is expected to give.” (§ 2034.260, subd. (c)(2); Williams v.
Volkswagenwerk Aktiengesellschaft (1986) 180 Cal.App.3d 1244, 1257 (Williams).)
Section 2034.300, subdivision (d), provides that upon the objection of any party who has
complied with section 2034.260, a trial court must exclude from evidence the expert
opinion of any witness offered by a party who has unreasonably failed to make that
expert available for a deposition. “As interpreted by the California courts, this requires a

4
        Because we conclude the error in admitting Dr. Weinstein’s testimony concerning
plaintiff’s wrist injury is sufficient to warrant a new trial, we do not address plaintiff’s
other claims concerning Dr. Welcher’s trial testimony.
5
       All statutory references are to the Code of Civil Procedure unless otherwise
specified.


                                               8
party to ‘disclose the substance of the facts and the opinions to which the expert will
testify, either in his witness exchange list, or in his deposition, or both.’ [Citations.]”
(Williams, at pp. 1257-1258, italics omitted; Bonds v. Roy (1999) 20 Cal.4th 140, 148
(Bonds); Kennemur v. State of California (1982) 133 Cal.App.3d 907, 919 (Kennemur).)
       In Bonds, supra, 20 Cal.4th 140, our Supreme Court articulated the critical
interests served by the expert discovery statutes’ “strict procedures.” (Id. at p. 146.) The
court explained: “[T]he very purpose of the expert witness discovery statute is to give
fair notice of what an expert will say at trial. This allows the parties to assess whether to
take the expert’s deposition, to fully explore the relevant subject area at any such
deposition, and to select an expert who can respond with a competing opinion on that
subject area. ‘The opportunity to depose an expert during trial, particularly if the
testimony relates to a central issue, often provides a wholly inadequate opportunity to
understand the expert’s opinion and to prepare to meet it. [Citations.]’ [Citation.] ‘[T]he
need for pretrial discovery is greater with respect to expert witnesses than it is for
ordinary fact witnesses [because] . . . . [P] . . . the other parties must prepare to cope with
witnesses possessed of specialized knowledge in some scientific or technical field. They
must gear up to cross-examine them effectively, and they must marshal the evidence to
rebut their opinions.’ ” (Id. at pp. 146-147.) “When an expert is permitted to testify at
trial on a wholly undisclosed subject area, opposing parties . . . lack a fair opportunity to
prepare for cross-examination or rebuttal.” (Id. at p. 147.)
       The issue of whether an expert’s testimony at trial may diverge from his
deposition testimony has been explored by a number of courts. In Kennemur, supra,
133 Cal.App.3d 907, the plaintiffs in an automobile personal injury action sought to call
an expert at trial to offer an opinion regarding accident reconstruction relating to the
highway conditions. However, in three pre-trial depositions, the expert had consistently
limited his testimony to the condition of the vehicle as a cause of the accident. (Id. at
pp. 912-913.) The trial court precluded the expert testimony, and the Court of Appeal
affirmed, holding: “When appropriate demand is made . . . [a] party must disclose either
in his witness exchange list or at his expert’s deposition, if the expert is asked, the


                                               9
substance of the facts and the opinions which the expert will testify to at trial. Only by
such a disclosure will the opposing party have reasonable notice of the specific areas of
investigation by the expert, the opinions he has reached and the reasons supporting the
opinions, to the end the opposing party can prepare for cross-examination and rebuttal of
the expert’s testimony.” (Id. at p. 919.) In light of the express limitations the expert
placed on his opinions at deposition, the court held defendant “was entitled to rely on [the
expert’s] disclaimer until such time as appellant disclosed that [the expert] had conducted
a further investigation and had reached additional opinions in a new area of inquiry.”
(Id. at p. 920.)
       The court reached a similar conclusion in Jones v. Moore (2000) 80 Cal.App.4th
557 (Jones). There, the plaintiff sued her former attorney for legal malpractice after her
ex-husband stopped paying spousal support. At his deposition, the plaintiff’s expert was
asked to state “everything” he believed the defendant did that fell below the standard of
care. (Id. at p. 563.) In response, the expert identified four areas related to the
negotiation of the underlying divorce settlement and judgment. (Ibid.) When asked
whether he believed the defendant’s conduct fell below the standard of care in other areas
of his representation, the expert disclaimed any other opinions. (Ibid.) When asked if he
anticipated doing further work to arrive at any other opinions, the expert replied, “ ‘No,
but if I do, you will be notified well in advance, so as to be able to properly exercise your
discovery rights.’ ” (Ibid.) At trial, the plaintiff sought to elicit testimony from her
expert concerning the defendant’s failure to properly secure the source of the plaintiff’s
spousal support income—a task unrelated to his negotiation of the underlying settlement
and judgment. (Id. at p. 564.) The defendant objected, arguing the question called for an
opinion beyond the scope of the expert’s deposition testimony. The trial court sustained
the objection, and the Court of Appeal affirmed.




                                              10
       As in Kennemur, the court in Jones held the defendant was entitled to rely on the
expert’s express representation that he had disclosed all opinions he would offer at trial,
as well as the expert’s promise to notify the defendant if he formulated any new opinions.
(Jones, supra, 80 Cal.App.4th at pp. 565-566.) In affirming the ruling below, the
appellate court reasoned the expert “was in effect not made available for deposition as to
the further opinions he offered at trial . . . . He promised to notify defendant if he later
formulated such opinions but did not do so.” (Id. at p. 565; see § 2034.300, subd. (d).)
“Under these circumstances, exclusion of testimony going beyond the opinions he
expressed during his deposition was justified. . . . When an expert deponent testifies as to
specific opinions and affirmatively states those are the only opinions he intends to offer at
trial, it would be grossly unfair and prejudicial to permit the expert to offer additional
opinions at trial.” (Id. at pp. 564-565.)
       In Bonds, supra, 20 Cal.4th 140, a medical malpractice case, the defendant’s
expert “specifically confirmed” at his deposition that “he did not expect ‘to be giving any
testimony or any opinion concerning the standard of care issues that might be involved in
this case.’ ” (Id. at p. 143.) At trial, during the afternoon recess of the last day of
testimony, defense counsel sought to expand the scope of the expert’s testimony to
include the applicable standard of care. The trial court denied the request and the
Supreme Court affirmed. Citing the fact that the defendant’s expert “was the last defense
witness, testifying in the afternoon of the last day of testimony,” and the fact that the
defendant made no attempt to expand the expert’s testimony until just prior to his taking
the stand, the court held “[t]his late request afforded no practical opportunity for [the
expert] to be deposed or for [plaintiff’s] own experts to rebut [his] testimony.” (Id. at
p. 149.)
       3.     The Failure to Exclude Dr. Weinstein’s Undisclosed Opinion Was
              Reversible Error
       In Easterby v. Clark (2009) 171 Cal.App.4th 772, the court distilled the
“overarching principle” from Kennemur, Jones, and Bonds as follows: “[A] party’s
expert may not offer testimony at trial that exceeds the scope of his deposition testimony


                                               11
if the opposing party has no notice or expectation that the expert will offer the new
testimony, or if notice of the new testimony comes at a time when deposing the expert is
unreasonably difficult.” (Easterby v. Clark,. at p. 780.) Applying this principle to the
facts of the present case, we conclude the trial court abused its discretion in allowing Dr.
Weinstein to offer his undisclosed opinion about the cause of plaintiff’s TFCC tear and
this error resulted in a miscarriage of justice.
       At his deposition, Dr. Weinstein affirmed that (1) he had expressed all opinions he
intended to give at trial concerning the cause of plaintiff’s wrist injury, and (2) he would
advise plaintiff if he formed any new opinions prior to trial. As in Kennemur and Jones,
plaintiff was entitled to rely on Dr. Weinstein’s assurances until such time as defendant
disclosed that Dr. Weinstein had conducted a further investigation and reached additional
opinions. (Kennemur, supra, 133 Cal.App.3d at p. 920; Jones, supra, 80 Cal.App.4th at
pp. 565-566.) No such disclosure was made, though Dr. Weinstein admitted he formed
the new opinion “within the last week or 10 days” before taking the stand. Rather, much
like in Bonds, defendant’s counsel made no effort to advise plaintiff of the new opinion
until Dr. Weinstein—the last defense witness—testified on the last day of trial, at a time
that afforded “no practical opportunity” for another deposition or for plaintiff’s own
experts to rebut his testimony. (Bonds, supra, 20 Cal.4th at p. 149.) Under these
circumstances, it was an abuse of discretion to admit Dr. Weinstein’s undisclosed opinion
testimony at trial. (Cf. Bonds, at p. 149; Jones, at pp. 564-565.)
       Defendant contends plaintiff “had ample opportunity to cross-examine
[Dr. Weinstein] at trial,” thus “no prejudice exists to support reversal.” This argument
begs the question. The prejudice to plaintiff was the “lack [of] a fair opportunity to
prepare for cross-examination.” (Bonds, supra, 20 Cal.4th at p. 147, italics added.) The
opportunity to cross-examine Dr. Weinstein on his new opinion for the first time at
trial—no matter how “ample”—did not ameliorate this prejudice. (See ibid. [“ ‘The
opportunity to depose an expert during trial, particularly if the testimony relates to a
central issue, often provides a wholly inadequate opportunity to understand the expert’s
opinion and to prepare to meet it. [Citations.]’ ”].)


                                              12
       Nor do we agree with defendant’s contention that plaintiff’s medical experts had
ample opportunity to refute Dr. Weinstein’s opinion. Quite the contrary. Because
plaintiff was not advised of the new opinion, his experts’ direct examination was
understandably limited to addressing Dr. Weinstein’s deposition testimony linking the
TFCC tear to repetitive use. Plaintiff’s experts had no opportunity to directly refute
Dr. Weinstein’s contention about the purported fracture, nor his opinion that the resulting
angulation of the forearm bones likely caused the TFCC tear. The failure to give plaintiff
notice of Dr. Weinstein’s new opinion—as had been promised at his deposition—
deprived plaintiff and his experts of any practical opportunity to rebut Dr. Weinstein’s
trial testimony. (See Bonds, supra, 20 Cal.4th at p. 143.)
       The record shows Dr. Weinstein’s undisclosed opinion about a preexisting
forearm fracture was the principal rationale the defense offered for rejecting plaintiff’s
evidence regarding the cause of the TFCC tear. Indeed, Dr. Weinstein admitted that
absent the fracture and with a “normal wrist” there would be no cause for the tear other
than the accident. But despite the defense’s own failure to disclose the opinion before
trial, defense counsel emphasized the supposed prior fracture in his closing argument, and
even challenged plaintiff’s credibility for having “failed to divulge” the condition to the
jury. Given defendant’s reliance on Dr. Weinstein’s testimony to explain the cause of
plaintiff’s injured wrist, it is reasonably probable that a result more favorable than a
defense verdict would have been reached in the absence of the trial court’s error. (See
Basham v. Babcock (1996) 44 Cal.App.4th 1717, 1723-1724 [finding prejudicial error in
low-speed vehicular injury case where trial court improperly admitted causation opinion
by supplemental expert that exceeded scope of designated expert’s deposition
testimony].)




                                             13
                                    DISPOSITION
      The judgment is reversed. Plaintiff Charles Olson is entitled to his costs on
appeal.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                KITCHING, J.
We concur:




                    KLEIN, P. J.




                    ALDRICH, J.




                                           14